          Case 1:18-cv-09433-LGS Document 106 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PEN AMERICAN CENTER, INC.,                                   :
                                            Plaintiff,        :   18 Civ. 9433 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 DONALD J. TRUMP, in his official capacity as :
 President of the United States,                              :
                                            Defendant.        :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by email, attached hereto, Defendant sought clarification of the Order dated

July 1, 2020, which canceled the oral argument scheduled for July 9, 2020, and advised the

parties that the Court would defer addressing Plaintiff’s letter at Dkt No. 102, pending the

resolution of Defendant’s motion to certify the March 24 Opinion & Order for interlocutory

appeal and to stay discovery (Dkt. No. 105). It is hereby

        ORDERED that the parties are advised that the Order dated July 1, 2020, did not cancel

or supersede any deadlines, including Defendant’s response to Plaintiff’s letter due July 2, 2020,

or the parties joint proposed case management plan due July 6, 2020. Any requests to extend

these deadlines should be made pursuant to Individual Rule I.B.2.


Dated: July 1, 2020
       New York, New York
                 Case 1:18-cv-09433-LGS Document 106 Filed 07/02/20 Page 2 of 2


Schofield NYSD Chambers

From:                Kochevar, Steven (USANYS) <Steven.Kochevar@usdoj.gov>
Sent:                Wednesday, July 1, 2020 5:09 PM
To:                  Schofield NYSD Chambers
Cc:                  'Kristy Parker'
Subject:             URGENT - PEN American v. Trump, 18-cv-9433, Inquiry re: Upcoming Deadlines


Dear Judge Schofield’s Chambers,

Pursuant to the Court’s Emergency Individual Rules and Practices in Light of COVID‐19, I am writing to inquire whether,
pursuant to the Court’s Order entered today in PEN American v. Trump, No. 18‐cv‐9433, ECF No. 105, the government is
required to respond to plaintiff’s pre‐motion letter seeking leave to file a motion for partial summary judgment, ECF No.
102, by July 2, 2020. As noted in the Court’s Order today, the Court directed the government to respond to plaintiff’s
letter by July 2, 2020. See ECF No. 103. Because the Court will defer addressing plaintiff’s pre‐motion letter pending
resolution of the motion to certify and stay, the government understands the Court’s Order today as not requiring the
government to respond by July 2, but I hoped to clarify this point to avoid any doubt.

Relatedly, are the parties still directed to submit a proposed Case Management Plan by July 6, 2020, pursuant to the
Court’s June 2, 2020 Order, ECF No. 99?

I can be reached at (347) 491‐1482. My understanding is that plaintiff’s counsel can be reached at (202) 424‐9906.

Thank you for your consideration of this submission.

Respectfully,
Steven J. Kochevar
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, NY 10007
Telephone: (212) 637‐2715
Facsimile: (212) 637‐2717




                                                            1
